United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1511
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

                             Mark Fredrick Sandell

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                         Submitted: November 19, 2021
                             Filed: March 3, 2022
                                ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       Mark Sandell pled guilty to receiving child pornography in violation of 18
U.S.C. § 2252(a)(2) and (b)(1). Before his plea, Sandell moved to suppress
statements made to law enforcement during an in-home interrogation. The district
court1 denied Sandell’s motion to suppress. We affirm the district court.

      1
       The Honorable John A. Jarvey, then Chief Judge, now United States District
Judge for the Southern District of Iowa.
                                   I. Background

       Law enforcement obtained a search warrant for a home in Red Oak, Iowa,
during an investigation of a peer-to-peer computer file sharing network being used
to acquire child pornography. After questioning the residents and searching their
home, the officers ruled out the residents of the home as suspects. The officers began
to suspect Sandell, a neighbor, after the residents explained that Sandell asked to use
their Wi-Fi when he moved into his home so he could access the internet to register
his sex offender status.

       Officers then went to Sandell’s home for questioning. Upon arrival, the
officers knocked on Sandell’s door, and Sandell answered. The officers identified
themselves as law enforcement and instructed Sandell to step outside while they
conducted a sweep of the home. Once the officers determined no one else was in
the home, the officers asked Sandell where he would like to talk. Sandell told the
officers he preferred to speak in his living room. The officers followed Sandell into
his living room and explained they were attempting to obtain a search warrant for
Sandell’s home based on the information from Sandell’s neighbors. One officer
informed Sandell he was not under arrest and was not obligated to talk to them.
Officers also asked Sandell if he would consent to a home search, but Sandell
refused.

       The conversation continued and the officers again reminded Sandell he was
not obligated to speak to them. The officers informed Sandell he was free to leave
but they also informed him that if he chose to drive, they would ask for consent to
search his vehicle. They further informed Sandell they needed to supervise his
movements inside the home to ensure Sandell did not access any weapons or tamper
with evidence. Indeed, the officers supervised Sandell while he took his dog out,
took his medication, made coffee, used the restroom, and retrieved the phone number
of his probation officer from a separate floor of the home.



                                         -2-
       Sandell made several incriminating statements during his conversation with
the officers. Sandell admitted to downloading child pornography recently and that
his child pornography collection on his laptop contained a little of “everything.”
Sandell also voluntarily retrieved and turned over a camera and two thumb drives to
the officers. But Sandell refused to discuss the details of his past child pornography
conviction. Sandell did, however, comment that given his criminal history, he was
likely facing fifteen years of imprisonment. One officer agreed with Sandell’s
estimated prison time and commented that, at Sandell’s age, he would likely spend
the rest of his life in prison.

       The officers ultimately obtained a search warrant for Sandell’s home and
collected evidence including Sandell’s laptop, thumb drives, and DVDs. Although
the officers left after the search without arresting Sandell, he was later charged with
distribution, receipt, and possession of child pornography. Sandell unsuccessfully
moved to suppress statements made during the interrogation at his home. Sandell
then pled guilty to receipt of child pornography but, in his plea agreement, preserved
his right to appeal the district court’s denial of his motion to suppress.

                                    II. Analysis

      Sandell appeals the district court’s denial of his motion to suppress statements
made to the officers while in his home. We review the district court’s legal
conclusions de novo and its factual findings for clear error. United States v. Parker,
993 F.3d 595, 601 (8th Cir. 2021).

                              A. Miranda Argument

      Sandell first argues the officers violated his Miranda rights while questioning
him in his home. Miranda v. Arizona, 384 U.S. 436, 444 (1966). “The Fifth
Amendment requires that Miranda warnings be given when a person is interrogated
by law enforcement after being taken into custody.” Parker, 993 F.3d at 601
(quoting United States v. Giboney, 863 F.3d 1022, 1027 (8th Cir. 2017)). Here, the
                                         -3-
government concedes that none of the officers advised Sandell of his Miranda rights.
The government also agrees that the February 27, 2020, visit by law enforcement at
Sandell’s residence was an interrogation. Thus, the issue is whether Sandell was in
custody during the interrogation.

      A person is considered to be in custody for the purposes of Miranda warnings
when there is a “formal arrest or restraint [on his or her] freedom of movement of
the degree associated with formal arrest.” Id. (quoting United States v. Williams,
760 F.3d 811, 814 (8th Cir. 2014). “To determine whether a suspect was in custody,
we ask whether, given the totality of the circumstances, a reasonable person would
have felt at liberty to terminate the interrogation and leave or cause the agents to
leave.” Id. (quoting United States v. Laurita, 821 F.3d 1020, 1024 (8th Cir. 2016)).
This court considers six non-exhaustive factors when making this determination:

      (1) whether the suspect was informed at the time of questioning that the
      questioning was voluntary, that the suspect was free to leave or request
      the officers to do so, or that the suspect was not considered under arrest;
      (2) whether the suspect possessed unrestrained freedom of movement
      during questioning; (3) whether the suspect initiated contact with
      authorities or voluntarily acquiesced to official requests to respond to
      questions; (4) whether strong arm tactics or deceptive stratagems were
      employed during questioning; (5) whether the atmosphere of the
      questioning was police dominated; or, (6) whether the suspect was
      placed under arrest at the termination of questioning.

United States v. Ferguson, 970 F.3d 895, 901 (8th Cir. 2020) (quoting United States
v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990)).

       Here, all six factors weigh in favor of Sandell’s not being in custody; thus, the
officers did not need to advise Sandell of his Miranda rights. First, it is undisputed
that officers informed Sandell many times he was not under arrest and was not
obligated to speak to the officers. Repetitive reminders that a defendant is free to
terminate an interview “is powerful evidence that a reasonable person would have
understood that he was free to terminate the interview.” Giboney, 863 F.3d at 1027–

                                          -4-
28 (quoting United States v. Czichray, 378 F.3d 822, 826 (8th Cir. 2004)); see also
United States v. Perrin, 659 F.3d 718, 721 (8th Cir. 2011) (noting this court has
never held a person was in custody after receiving admonitions from officers that
the defendant was free to leave).

      Second, Sandell retained his freedom of movement during questioning.
Sandell argues his movement was restrained because officers followed him while
moving around his house. But we have consistently held police escorts throughout
a house do not restrain a defendant’s movement to the degree associated with a
formal arrest. See, e.g., Giboney, 863 F.3d at 1028; Czichray, 378 F.3d at 825, 830.
Moreover, Sandell was never handcuffed or physically or verbally restrained from
moving about. See Laurita, 821 F.3d at 1025 (finding that absence of handcuffing
or physical or verbal restraint weighed against defendant being in custody). And
while Sandell was told his vehicle needed to be searched if he chose to leave in it,
this did not restrict his movement during questions or require him to answer
questions.

       Third, Sandell voluntarily acquiesced to official requests to respond to
questions. While the officers initiated the encounter, the record shows that the
officers frequently reminded Sandell he was not obligated to speak with them. Yet
Sandell continued to converse with the officers—thus acquiescing to their requests
to respond to questions. Compare United States v. Johnson, 619 F.3d 910, 919 (8th
Cir. 2010) (finding a defendant voluntarily acquiesced to police interview in his own
home by responding to questioning after police informed him he was free to leave at
any time), with United States v. Ollie, 442 F.3d 1135, 1138 (8th Cir. 2006) (finding
defendant did not voluntarily acquiesce to police questioning where probation
officer ordered a defendant to talk to the police chief).

      The remaining factors likewise weigh against a custody finding. The officers
did not use any strong arm or deceptive tactics. While Sandell argues an officer’s
mention of the K-9 unit’s being on its way was an attempt to strong arm him into
making statements, this was hardly a tactic—the K-9 unit arrived at Sandell’s
                                         -5-
residence and searched the premises. And although Sandell was certainly
outnumbered with four officers in his home, we have found custody did not exist in
even more police-dominated circumstances. See, e.g., United States v. Axsom, 289
F.3d 496, 502 (8th Cir. 2002) (finding a defendant was not in custody when nine
agents executed a search warrant and two of those nine agents conducted an
interview). Lastly, Sandell was not arrested at the conclusion of the interrogation.
Thus, based on the totality of the circumstances, the district court did not err in
holding the in-home interrogation was not custodial. As a result, the district court
correctly denied Sandell’s motion to suppress because the officers were not required
to advise Sandell of his Miranda rights.

                                   B. Voluntariness

       Sandell next argues his statements made during the in-home interrogation
were involuntary. “A statement is involuntary when it is extracted by threats,
violence, or express or implied promises sufficient to overbear the defendant’s will
and critically impair his capacity for self-determination.” United States v. Roberts,
975 F.3d 709, 718 (8th Cir. 2020). “We determine if a defendant’s will has been
overborne by examining the totality of the circumstances, including both the conduct
of law enforcement in exerting pressure to confess on the defendant and the
defendant’s ability to resist that pressure.” United States v. Magallon, 984 F.3d
1263, 1284 (8th Cir. 2021) (quoting United States v. Brave Heart, 397 F.3d 1035,
1040 (8th Cir. 2005)). Factors used to make this determination include “the degree
of police coercion, the length of the interrogation, its location, its continuity, and the
defendant’s maturity, education, physical condition, and mental condition.” Id.
(quoting United States v. Boslau, 632 F.3d 422, 428 (8th Cir. 2011)).

      The totality of circumstances demonstrates that Sandell’s will was not
overborne at the time he made the challenged statements. There is no evidence
Sandell lacked the requisite maturity, education, or mental or physical stamina to
understand his rights. Throughout the interview, officers continued to remind
Sandell he was not under arrest and was not obligated to talk to them. And while
                                           -6-
the officers discussed the potential of a lengthy prison sentence for Sandell, it was
Sandell who first raised the topic. Moreover, Sandell admitted he had experience
with the criminal justice system suggesting he was familiar with his constitutional
rights. See United States v. Vinton, 631 F.3d 476, 482 (8th Cir. 2011) (“A history of
interaction with the criminal justice system supports an inference that an interviewee
is familiar with his constitutional rights and that his statements to the police are
voluntary.”). Under these facts, the district court did not err in finding Sandell
voluntarily made statements to law enforcement.

     For the foregoing reasons, we affirm the district court’s denial of Sandell’s
motion to suppress.
                     ______________________________




                                         -7-